DETAILED ACTION

Primary Examiner acknowledges Claims 97-116 are pending in this application, with Claims 97-116 having been newly added, and Claims 1-96 having been cancelled by preliminary amendment on December 11, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97-116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claims 97 and 108 recite the term “remote computer”; however, this term lack antecedent basis in the claims.  In Claim 97, the initially introduced term is “remote computer system” (Line 8); however, subsequent recitations are “remote computer” (Lines 9 and 11).  In Claim 108, the initially introduced term is “remote computer system” (Line 10); however, a subsequent recitation is “remote computer” (Line 12).  To obviate this rejection Applicant should recite “remote computer system” in all subsequent recitations referring back to the same element.  Dependent Claims 98-107 and 109-116 incorporate the indefinite subject matter from which they depend.  Appropriate correction and clarification is required.
Specifically, Claims 100 and 111 recite the phase “maximum allowable pressure level”; however, the breadth and scope of this term, especially the use of the word “maximum” is unclear. Dependent Claims 101-106 and 112-115 include the indefinite subject matter from which they depend. In particular, how can there be a “maximum” pressure (Claims 100 and 111), then the ability to exceed the “maximum” pressure with user intervention (Claims 101 and 112) and further permit increases above the “maximum” (Claims 102-104, 113, 114)? The idea of increasing above a “maximum” inherently means the “maximum” was not the “maximum”.  
Within breathing apparatuses the term “maximum” and the phrase “maximum allowable pressure level” can relate to the prescribed maximum pressure value specific to the patient, the conventionally accepted maximum pressure value specific to the type of general treatment protocols, and the system absolute maximum pressure value specific to the value that would cause irreparable harm to, if not death of, the patient.
Turning to the original specification as filed, Applicant’s disclosure provides no further clarification of the breadth and scope of the term “maximum allowable pressure” as the term “maximum” appears to be utilized interchangeably without distinguishing the various types of maximum pressure.  For example: “capped maximum pressure for the session” (Para 0062) appears to be consistent with prescribed; “appropriate maximum treatment pressure” (Para 0067) appears to be consistent with either prescribed or conventionally accepted; “a maximum pressure for a preprogrammed day” (Para 0069) appears to be consistent with either prescribed or conventionally accepted; “maximum pressure … incrementally increased each day” (Para 0069) appears to be consistent with prescribed; “titrated maximum” (Para 0069) appears to be consistent with either prescribed or conventionally accepted; “maximum pressure reached” (Para 0069) appears to be consistent with either prescribed or conventionally accepted; “maximum treatment pressure … may be prescribed” (Para 0070) appears to be consistent with either prescribed or conventionally accepted; “prescribed maximum pressure” (Para 0070) appears to be consistent with either prescribed or conventionally accepted; “maximum treatment pressure may be fixed” (Para 0070) appears to be consistent with prescribed or conventionally accepted or system absolute;  “increase the maximum treatment pressure”(Para 0077) appears to be consistent with either prescribed or conventionally accepted; “maximum pressure set” (Para 0078)  appears to be consistent with either prescribed or conventionally accepted; “set maximum therapeutic pressure” (Para 0078) appears to be consistent with either prescribed or conventionally accepted; and “prescribed maximum therapy pressure” appears to be consistent with either prescribed or conventionally accepted. 
Returning to the claims for hints to the breadth and scope of the term “maximum”, the subject matter of Claims 101 and 112 recites preclusions to “exceeding the maximum allowable pressure level unless at least one user provides input”.  As most breathing devices within the medical field are positive lifesaving apparatuses, it appears the “maximum” recited is not the system absolute… that would cause irreparable harm to, if not death of, the patient; but rather, consistent with either prescribed or conventionally accepted.  Further, Claims 102-104, 113, 114 recite the concept of “increasing” the “maximum allowable pressure”; consequently, again the “maximum” recited is not the system absolute… that would cause irreparable harm to, if not death of, the patient nor can be the conventionally accepted maximum pressure else there would be no value to “increase”; thus, leaving the term to be consistent with only the prescribed pressure specific to the patient’s treatment protocol. 
Thus, in light of the aforementioned reasoning it appears despite the use of the term “maximum”, the breadth and scope is inconsistent with the system absolute and appears to be inconsistent with the conventionally accepted maximum pressure and relies solely on the patient specific settings as prescribed whereby the healthcare professional has the option to adjust the “maximum” as necessitated by the needs of the patient provided the values are within conventionally accepted and not the system absolute pressure.  Appropriate correction and clarification is required.
Specifically, Claims 104 and 114 recite the term “a positive input response”; whilst, Claim 105 recites the term “a negative input response”; however, the breadth and scope of this use of “positive” and “negative” language is unclear.  Is the lack of a problem/fault “a positive input response” or is the identification of a problem/fault “a positive input response”? Similarly, the same question for “a negative input response”? 
Turning to the original specification as filed, the term “negative” is utilized with respect to outcomes of the patient compliance (“negative (for example indicating that the patient removed the mask for a substantial period)” Para 0061) and feedback (“negative feedback responses are recorded” Para 0063).  Yet, Primary Examiner notes neither disclosure appears to use the term “negative input response” nor describe the breath and scope of the “negative input response”.  Similarly, the term “positive” is only utilized with the concept of “Continuous Positive Airway Pressure (CPAP)” (Para 0002, 0004); “Automatic Positive Airway Pressure (APAP)” (Para 0006); “A positive airway pressure (PAP) … the blower can deliver a supply of air at positive pressure 2-40 cmH2O” (Para 0047). Again, Primary Examiner notes neither disclosure appears to use the term “positive input response” nor describe the breath and scope of the “positive input response”.  
Thus, it appears any indication (presence or lack of a fault/problem) could be representative of either a positive or negative input response so long as the resultant effect of “increased” (Claims 104 and 114), or “maintained” (Claim 105) is achieved. Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 97, 100, 104, 105, 107, 108, 111, 114, and 116 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burton (6,349,724).
As to Claims 97 and 108, Burton discloses a method and system of acclimatizing a patient (100, “patient 100” Column 3, Lines 20-25, best seen Figures 1 and 2) to therapy of sleep disordered breathing (“treating patients having sleep disorders” Column 3, Lines 10-15; “The dual pressure gas delivery device 10 can be used for monitoring and treatment of many sleep disorders.” Column 9, Lines 15-20), comprising: providing a flow generator (x36/x46, “air intake … the impellers 36 and 46” Column 3, Lines 45-50) configured to provide a supply of breathable air (“air intake”) to the patient using a continuous positive air pressure device (“The dual pressure gas delivery device 10 can be used to select only high pressure gas at all times to provide treatment of Continuous Positive Air Pressure (CPAP) with CPAP protocols.” Column 6, Lines 60-65); a processing system (82, “The dual pressure gas delivery device 10 has a controller/microprocessor 82 which can be programmed for ramp times and pressures as required by the patient.” Column 7, Lines 5-10) for controlling a pressure level at which the supply of breathable air is delivered to the at least one airway (via 70, “the air supply to be at the right pressures in the mask 70 at the right time.” Column 8, Lines 5-10), wherein the pressure level is above atmospheric pressure (“a first air pressure on the order of 20 cm H.sub.2 O is applied to the patient during inspiration and a second pressure on the order of 3 cm H.sub.2 O is applied to the patient during expiration.” Column 3, Lines 15-20); monitoring parameters (via 71/80, “the sensors 71, 80 may collect data about breathing volumes, breathing rates, breathing times, blood oxygen, EEG, EKG, EOG, EMG, patient pulse, patient temperature, snoring, position of the patient, sleep stages, patient movement, mask pressures, mask leakage, and other relevant data such as would be collected for a Polysomnogram (PSG). Such data for treating the patient may be sent by leads or by telemetry to the controller 82 for processing and storage. Patient data may be used to treat the patient in real time or be stored and studied at a later time.” Column 8, Lines 25-40; also see: “The sensors 71 used for supplying information about the patient's breathing to the controller or microprocessor 82 may be imbedded in the perimeter of the mask 70 or on the mask surface. … can detect when breathing into the mask begins or when mask 70 is donned by a patient to automatically turn on the power to the motor 20. … can detect leaks or drops in pressure and send signals to microprocessor 82 to increase the pressure sent to the mask 70 to compensate for the leaks. … can also detect the expiration gases to see if the patient is rebreathing his breath.” Column 6, Lines 15-35) corresponding to acceptance of the therapy by the patient; communicating the parameters to a remote computer system (200, “The data may be transmitted to a computer 200 at a remote location such as a doctor's office or hospital for remotely monitoring the patient. The computer 200 can store data about the patient which can be presented to a health care provider to diagnose or treat the patient. The data stored about a patient can be used over long term studies and can print out progress reports about the patient. Further is a patient is taking part in a study with a group of other patients the data is readily available to be used in the data for the study. Connections to the computer 200 can be by telemetry such as by Blue Tooth.RTM., a cell phone data transmittal protocol, or over telephony networks through data port 118.” Column 8, Lines 35-50); processing (“The information selected can be transmitted from the controller/microprocessor 82, to the display panel 170 or can be recorded or stored on a smart card 210 or the microprocessor 82 and can be transmitted to a computer 200.” Column 7, Lines 50-55), by the remote computer system (200), the parameters (via 71/80) to identify at least one problem (“can detect leaks or drops in pressure and send signals to microprocessor 82 to increase the pressure sent to the mask 70 to compensate for the leaks. … can also detect the expiration gases to see if the patient is rebreathing his breath.” Column 6, Lines 25-35) that is associated with delivery of the supply of breathable air; receiving (“The controller 82 can be programmed remotely by telemetry, through transmitter receiver 87, or by wire to a port 118 to plug in a data line from a computer 200 to the controller 82.” Column 8, Lines 15-25), from the remote computer system (200), a signal to adjust the pressure level (“The sensors 71 can detect leaks or drops in pressure and send signals to microprocessor 82 to increase the pressure sent to the mask 70 to compensate for the leaks. Sensors 71 can also detect the expiration gases to see if the patient is rebreathing his breath. The microprocessor 82 is programmed to adjust valves in the mask or pressures to the mask to prevent rebreathing.” Column 6, Lines 25-35) at which the supply of breathable air is delivered to the at least one airway (via 70) of the patient (100); and adjusting (“increase the pressure” “adjust valves”), based on the signal, the pressure level at which the supply of breathable air is delivered to the at least one airway (via 70) of the patient (100).
As to Claims 100 and 111, Burton discloses the pressure level is controlled to a maximum allowable pressure level (“A menu on display 170 driven by controller 82 may prompt the user to enter data for settings by use of the keyboard 173. … the control panel 110 are for comfort settings 180 in which the temperature, pressure, humidity and timing of the application of pressurized air to the patient is controlled. The comfort setting may also be stored on the data card 210 or in the controller 82, or computer 200 to provide the best comfort setting for the type of treatment individualized for the patient.” Column 7, Lines 30-40; also see: “Adjustable trigger points can be set in the controller 82 or on the control panel 170 to vary the pressures at which the patient begins to receive air either during inspiration or expiration” Column 7, Lines 60-65) that will be output while the supply of breathable air is supplied to the patient during a session. 
As to Claims 104 and 114, Burton discloses a system and method for the treatment of sleep disordered breathing (“The dual pressure gas delivery device 10 can be used for monitoring and treatment of many sleep disorders.” Column 9, Lines 15-20), whereby “there is a ramp time where the pressure is slowly increased to the desired pressure for treatment over time as the patient falls asleep” (Column 7, Lines 5-10).  This configuration effectively meets the claimed “maximum allowable pressure level is increased in response to a positive input response from the patient” as there is no fault/problem which would prevent the increased pressure.   Alternatively, the action of the parameters (via 71/80) to positively detect a problem/fault - leak- results in the action whereby detected “leaks or drops in pressure and send signals to microprocessor 82 to increase the pressure sent to the mask 70 to compensate for the leaks.”  This configuration also effectively meets the claimed “maximum allowable pressure level is increased in response to a positive input response from the patient” by the positively ascertained fault provides increased pressure.
As to Claim 105, Burton discloses a system and method for the treatment of sleep disordered breathing (“The dual pressure gas delivery device 10 can be used for monitoring and treatment of many sleep disorders.” Column 9, Lines 15-20), whereby “the motor speed is fixed to supply a constant pressure in the high and low pressure chambers 45 and 35.” (Column 4, Lines 30-35).  In this configuration, the absence of a problem/fault encouraged the maintained action and pressure level until a problem/fault is detected. Alternatively, the action of the parameters (via 71/80) failure to identify breathing or donning of the mask maintains the pressure level - “sensor 71 on the mask or in the dual pressure gas delivery device 10 can detect when breathing into the mask begins or when mask 70 is donned by a patient to automatically turn on the power to the motor 20.” (Column 6, Lines 20-30).  This configuration also effectively meets the claimed “maximum allowable pressure level is maintained in response to a negative input response from the patient” by the lack of the sensor to identify a change in operation by breathing or donning.
As to Claims 107 and 116, Burton discloses the parameters (via 71/80) comprise an Apnea- Hypopnea Index (AHI), a leak level (“The sensors 71 can detect leaks or drops in pressure and send signals to microprocessor 82 to increase the pressure sent to the mask 70 to compensate for the leaks.” Column 6, Lines 25-30), and/or data for mask-off events (“sensor 71 on the mask or in the dual pressure gas delivery device 10 can detect when breathing into the mask begins or when mask 70 is donned by a patient to automatically turn on the power to the motor 20.” Column 6, Lines 20-25).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 98, 99, 109, and 110 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton (6,349,724) in view of Hall (2003/0097125).
As to Claims 98 and 109, Burton discloses a system and method for the treatment of sleep disordered breathing (“The dual pressure gas delivery device 10 can be used for monitoring and treatment of many sleep disorders.” Column 9, Lines 15-20) having a processing system (82) configured to present information via a user interface (170, “The control panel can have a display panel 170 such as an LCD for displaying information about the patient, the performance parameters of the dual pressure gas delivery device 10” Column 7, Lines 45-50), wherein the processing system (82) additionally includes an alarm/alert (“There is a need for a mask off alarm or mask leak alarm to tell the patent [sic: patient] or health care worker that the mask is not delivering air to the patient properly.  … Sensors 71 in the mask 70 can detect if the mask has come off of the patient and send a signal to the microprocessor 82. The microprocessor can sound an alarm 165 or alert a health care worker that the mask is off. The microprocessor 82 may shut down the motor 20 if mask 70 is off.” Column 9, Lines 5-20) of a potential fault in the system as sensed by the parameter (via 71/80); yet, does not expressly disclose the ability to “provide at least one solution” from a “solutions database”.
Hall teaches a medical device having a processing system (34, “processor/controller 34”) and a user interface (84, “power control system display 84”) for monitoring the efficacy of the medical device during operation.  
Regarding the concept of “at least one solution” from a “solutions database”, Hall teaches a troubleshooting protocol determining the problem and the solution - “The algorithm also verifies adequate contact between the patient return electrode and biological tissue. If a connection is not verified, the algorithm provides corrective actions to the system user and, upon user indication that corrective actions have been taken, retests the connection.” (Abstract).  
In particular, via a “set-up algorithm also includes a series of interactive troubleshooting routines which provide real-time solutions to detected problems. The troubleshooting routines may be co-located with the set-up algorithm in the processor/controller 34. In this case, the troubleshooting routines output solution steps for viewing on the power control system display 84. After the user completes the indicated solution steps, the set-up algorithm confirms correction of the problem.” (Para 0033).  More explicitly, “when a problem is detected by the set-up algorithm, an error code is generated and output from the processor/controller 34 to the computer 30. At the computer 30, the error code invokes the appropriate troubleshooting routine which starts a graphical display demonstrating the error point in the setup or operation of the ablation system 10.” (Para 0034), whereby “This subroutine, through a graphical user interface on the computer monitor, indicates the error point, e.g., "open circuit" or "open switch", "patient return electrode not connected" and corrective actions, e.g., "check cable connection", "if not connected, connect", "if connected, disconnect and check cable connector and patient-return-electrode receptacle pins", "reconnect cable".” (Para 0038, also see: Para 0042, 0046, 0049, 0054).  “Once the corrective actions are completed, the user notifies the troubleshooting routine through a user interface. The set-up algorithm is reinvoked and operation returns” (Para 0050, also see: Para 0039, 0043, 0047, 0055). 
The resultant effect of the troubleshooting program is to provide interactive assistance to the patient “to minimize procedure time” (Para 0009) in order to “provide real-time solutions to detected problems” (Para 0033). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the device of Burton to include a troubleshooting protocol, as taught by Hall to provide “real-time” assistance to the user/patient/health care professional of the systems operation and ways to return to the system back to functionality upon a detected fault. 
As to Claims 99 and 110, the modified Burton, specifically Burton discloses a remote computer system (200) in which “the computer 200 may be remotely located at a hospital or sleep clinic and connected through the internet by wire or wireless phone systems or positioned adjacent the dual pressure gas delivery device 10.” (Column 7, Lines 25-30) such that “Patient data may be used to treat the patient in real time or be stored and studied at a later time. The data may be transmitted to a computer 200 at a remote location such as a doctor's office or hospital for remotely monitoring the patient. The computer 200 can store data about the patient which can be presented to a health care provider to diagnose or treat the patient. The data stored about a patient can be used over long term studies and can print out progress reports about the patient. Further is a patient is taking part in a study with a group of other patients the data is readily available to be used in the data for the study.” Column 8, Lines 30-45).  Burton discloses the intended purpose of the invention is to “help free sleep disorder patients from having to be at a hospital or other health care facility while being treated or tested.” (Column 8, Lines 50-60).  In light of the teachings of Hall, the troubleshooting protocol provides interactive assistance to support the patient at a remote location to clear the fault or problem real time by providing instructions of “corrective actions” where by once the “corrective actions” are undertaken the device is operable again. 
Although the explicit recitation of “a suggestion to visit a sleep lab” is not expressly disclosed within the prior art, the inability of the user/patient to clear the fault or problem results in a device which is inoperable for the intended purpose and precluded the ability of the user to be treated.  Consequently, the next step of the patient is to seek additional help or assistance through the “hospital or sleep clinic”, “a doctor's office or hospital” or “hospital or other health care facility”. Alternatively, as the devices of the prior art both include remote monitoring of the user/patient device, the healthcare professional noticing the absence of data recorded may be prompted to call the patient themselves to determine the issue and further encourage the patient to return to the hospital/ sleep clinic/ doctor’s office/ health care facility to refresh/recalibrate, renew, or replace the device. 
Thus, the “suggestion to visit a sleep lab” is an obvious to try corrective action from a finite number of predictable solutions having a reasonable expectation of success in order to maintain the effectiveness and operation of the device when the user/patient is effectively locked out by the troubleshooting protocol. As users/patients have varying levels of technical savviness, the decision to seek out someone savvier and/or an expert is a well known and conventional solution to enable the user/patient to return to their treatment program within the comfort of their home, rather than at “having to be at a hospital or other health care facility while being treated or tested”. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the user interface of the modified Burton to include the explicit suggestion to return to the sleep lab, a resultant effective variable in order to refresh/recalibrate, renew, or replace the inoperable device, thereby allowing the patient to return to their treatment program within the comfort of their home.

Claims 101 and 112 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton (6,349,724) in view of Estes et al. (5,535,738).
As to Claims 101 and 112, Burton discloses a system and method for the treatment of sleep disordered breathing (“The dual pressure gas delivery device 10 can be used for monitoring and treatment of many sleep disorders.” Column 9, Lines 15-20); yet, does not expressly disclose “preventing the pressure level at which the supply of breathable air is delivered to the patient from exceeding the maximum allowable pressure level unless at least one user provides input to increase the pressure level.”
Estes teaches a similar method and apparatus to Burton for the treatment of sleep disordered breathing (“treatment of Obstructive Sleep Apnea Syndrome (OSAS), Chronic Obstructive Pulmonary Disorder (COPD) and other respiratory disorders.” Abstract) including a lockout mechanism for preventing the exceeding of the maximum allowable pressure without user input.
Explicitly, Estes teaches “a safety circuit, preferably comprising an adjustable maximum pressure setting control 38 and an adjustable minimum pressure setting control 40 operatively connected to pressure controller 24. The safety circuit allows the manufacturer, the patient or his overseeing health care professional to selectively establish minimum and maximum system output pressures below and above which the system will not dispense pressurized gas.” (Column 10, Lines 20-30), wherein the maximum pressure “will be a pressure somewhat less than that which would result in over-inflation and perhaps rupture of the patient's lungs.” (Column 10, Lines 30-35).  As unequivocally stated by Estes, “The safety circuit functions differently than the pressure controls which determine, for instance, the CPAP prescription pressure or the IPAP and EPAP prescription pressures used in bi-level PAP therapy. That is, instead of establishing lower and upper prescription pressures to be administered during normal usage of the apparatus (subject to the influence of the PPAP circuitry 28), the maximum and minimum pressure setting controls 38 and 40 set absolute minimum and maximum fail-safe output pressure limits which are not to be exceeded. Thus, the danger of potential physical harm to the patient in the event of malfunction of other system components, e.g., the prescription pressure controls, is effectively eliminated.” (Column 10, Lines 30-45). 
Thus, the resultant effect of the “safety circuit” is the prevention of pressure levels above the upper prescription pressures and above the “adjustable maximum pressure setting control 38” without adjustment by the user to raise the “adjustable maximum pressure setting“ pressure level. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method and apparatus of Burton to include the use of a safety system to set the maximum pressure as taught by Estes to prevent unintentional harm to the patient, without authorization. 

Claims 102, 103, and 113 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton (6,349,724) in view of Froehlich et al. (5,503,146).
As to Claim 102, 103, and 113, Burton discloses a system and method for the treatment of sleep disordered breathing (“The dual pressure gas delivery device 10 can be used for monitoring and treatment of many sleep disorders.” Column 9, Lines 15-20); yet, does not expressly disclose “incrementally increasing the maximum allowable pressure level over a plurality of different treatment sessions” (Claims 102 and 113), wherein “automatically increased” (Claims 103 and 113). 
Froehlich teaches a similar method and apparatus to Burton suitable for supplying Continuous Positive Airway Pressure (CPAP) to treat sleep disordered breathing (“continuous positive airway pressure (CPAP) respiratory therapy apparatus for treatment of apnea, hypopnea and other sleep disorders, and particularly to a standby control for automatically operating an air blower in CPAP apparatus.” Abstract). 
Regarding the “incrementally increasing” and “automatically increased” limitations,  Froehlich teaches “In another known type of CPAP respiratory therapy apparatus, the pressure is automatically increased in increments from an initial low pressure in response to the sensing of snoring, hypopnea and/or apnea events. The pressure also may be gradually decreased over a period of time in the absence of such events.”  (Column 1, Lines 55-65). 
Thus, the resultant effect of the treatment protocol is based upon the amount of pressure needed to negate the snoring, hypopnea and/or apnea events, wherein over a plurality of treatment sessions the patient may necessitate more or less pressure based upon the detected presence or absence of a snoring, hypopnea and/or apnea events. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the treatment protocol of Burton to include the supplied pressure to be automated to increase incrementally as taught by Froehlich in order to establish patient specific and just in time treatment based upon the detection or absence of a snoring, hypopnea and/or apnea events. 

Claims 106 and 115 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton (6,349,724) in view of Landis et al. (2004/0065330). 
As to Claims 106 and 115, Burton discloses a system and method for the treatment of sleep disordered breathing (“The dual pressure gas delivery device 10 can be used for monitoring and treatment of many sleep disorders.” Column 9, Lines 15-20), whereby “there is a ramp time where the pressure is slowly increased to the desired pressure for treatment over time as the patient falls asleep” (Column 7, Lines 5-10) ; yet, does not expressly disclose “the maximum allowable pressure level is maintained at a first pressure level over a period of multiple days.” 
Landis teaches a similar method and apparatus to Burton suitable for supplying Continuous Positive Airway Pressure (CPAP) (Abstract), wherein the treatment protocol requires “The CPAP therapy is frequently administered for two to three days for twenty-four hours a day. The therapy improves oxygenation of the blood and reduces the work of breathing allowing the lungs to mature and grow.” (Para 0006).  In this configuration, the set pressure will be maintained thereby “allowing the lungs to mature and grow”. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the CPAP method and apparatus of Burton to remain at a constant pressure over a period of days as taught by Landis in order to allow “the lungs to mature and grow” through the treatment in which the therapy “improves oxygenation of the blood and reduces the work of breathing”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 97-101, 104, 105, 107-112, 114, and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of U.S. Patent No. 10,463,830.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant independent claims 97 and 108 are merely broader than the patent claims 4 and 5.  It is clear all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims each recite the features of a flow generator suitable for supply CPAP, a processing system suitable for controlling, monitoring, and communicating with a remote computer system in response to feedback specific to the patient in order to control the pressure provided to the patient. 
The limitations of Claims 98 and 109 are recited in patent claim 1.  The limitations of Claim 99 and 110 are recited in patent claim 2.  The limitations of Claim 100 and 111 are recited in patent claim 7.  The limitations of Claims 101 and 112 are recited in patent claim 8.  The limitations of Claims 104, 105, and 114 are recited in patent claims 9 and 10.  The limitations of Claim 107 and 116 are recited in patent claim 3. 

Claims 102, 103, and 113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of U.S. Patent No. 10,463,830 in view of Froehlich et al. (5,503,146).
As to Claim 102, 103, and 113, ‘830 discloses an method of acclimatizing a patient to therapy of sleep-disordered breathing; yet, does not expressly disclose “incrementally increasing the maximum allowable pressure level over a plurality of different treatment sessions” (Claims 102 and 113), wherein “automatically increased” (Claims 103 and 113). 
Froehlich teaches a similar method and apparatus to Burton suitable for supplying Continuous Positive Airway Pressure (CPAP) to treat sleep disordered breathing (“continuous positive airway pressure (CPAP) respiratory therapy apparatus for treatment of apnea, hypopnea and other sleep disorders, and particularly to a standby control for automatically operating an air blower in CPAP apparatus.” Abstract). 
Regarding the “incrementally increasing” and “automatically increased” limitations,  Froehlich teaches “In another known type of CPAP respiratory therapy apparatus, the pressure is automatically increased in increments from an initial low pressure in response to the sensing of snoring, hypopnea and/or apnea events. The pressure also may be gradually decreased over a period of time in the absence of such events.”  (Column 1, Lines 55-65). 
Thus, the resultant effect of the treatment protocol is based upon the amount of pressure needed to negate the snoring, hypopnea and/or apnea events, wherein over a plurality of treatment sessions the patient may necessitate more or less pressure based upon the detected presence or absence of a snoring, hypopnea and/or apnea events. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the treatment protocol of ‘830 to include the supplied pressure to be automated to increase incrementally as taught by Froehlich in order to establish patient specific and just in time treatment based upon the detection or absence of a snoring, hypopnea and/or apnea events. 

Claims 106 and 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of U.S. Patent No. 10,463,830 in view of Landis et al. (2004/0065330).
As to Claims 106 and 115, ‘830 discloses an method of acclimatizing a patient to therapy of sleep-disordered breathing; yet, does not expressly disclose “the maximum allowable pressure level is maintained at a first pressure level over a period of multiple days.” 
Landis teaches a similar method and apparatus to Burton suitable for supplying Continuous Positive Airway Pressure (CPAP) (Abstract), wherein the treatment protocol requires “The CPAP therapy is frequently administered for two to three days for twenty-four hours a day. The therapy improves oxygenation of the blood and reduces the work of breathing allowing the lungs to mature and grow.” (Para 0006).  In this configuration, the set pressure will be maintained thereby “allowing the lungs to mature and grow”. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the CPAP method and apparatus of ‘830 to remain at a constant pressure over a period of days as taught by Landis in order to allow “the lungs to mature and grow” through the treatment in which the therapy “improves oxygenation of the blood and reduces the work of breathing”.

Claims 97-100, 104, 105, 107-111, 114, and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,463,830 in view of Burton (6,349,724).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant independent claims 97 and 108 are merely broader than the patent claim 11.  It is clear all of the elements of the instant claims are found in the patent claims, except for the concept of a “remote computer system”.
Burton teaches a method and system of acclimatizing a patient (100, “patient 100” Column 3, Lines 20-25, best seen Figures 1 and 2) to therapy of sleep disordered breathing (“treating patients having sleep disorders” Column 3, Lines 10-15; “The dual pressure gas delivery device 10 can be used for monitoring and treatment of many sleep disorders.” Column 9, Lines 15-20), comprising: a processing system (82, “The dual pressure gas delivery device 10 has a controller/microprocessor 82 which can be programmed for ramp times and pressures as required by the patient.” Column 7, Lines 5-10) for controlling a pressure level at which the supply of breathable air is delivered to the at least one airway (via 70, “the air supply to be at the right pressures in the mask 70 at the right time.” Column 8, Lines 5-10), wherein the pressure level is above atmospheric pressure (“a first air pressure on the order of 20 cm H.sub.2 O is applied to the patient during inspiration and a second pressure on the order of 3 cm H.sub.2 O is applied to the patient during expiration.” Column 3, Lines 15-20) for monitoring parameters (via 71/80, “the sensors 71, 80 may collect data about breathing volumes, breathing rates, breathing times, blood oxygen, EEG, EKG, EOG, EMG, patient pulse, patient temperature, snoring, position of the patient, sleep stages, patient movement, mask pressures, mask leakage, and other relevant data such as would be collected for a Polysomnogram (PSG). Such data for treating the patient may be sent by leads or by telemetry to the controller 82 for processing and storage. Patient data may be used to treat the patient in real time or be stored and studied at a later time.” Column 8, Lines 25-40; also see: “The sensors 71 used for supplying information about the patient's breathing to the controller or microprocessor 82 may be imbedded in the perimeter of the mask 70 or on the mask surface. … can detect when breathing into the mask begins or when mask 70 is donned by a patient to automatically turn on the power to the motor 20. … can detect leaks or drops in pressure and send signals to microprocessor 82 to increase the pressure sent to the mask 70 to compensate for the leaks. … can also detect the expiration gases to see if the patient is rebreathing his breath.” Column 6, Lines 15-35) corresponding to acceptance of the therapy by the patient; and a remote computer system (200, “The data may be transmitted to a computer 200 at a remote location such as a doctor's office or hospital for remotely monitoring the patient. The computer 200 can store data about the patient which can be presented to a health care provider to diagnose or treat the patient. The data stored about a patient can be used over long term studies and can print out progress reports about the patient. Further is a patient is taking part in a study with a group of other patients the data is readily available to be used in the data for the study. Connections to the computer 200 can be by telemetry such as by Blue Tooth.RTM., a cell phone data transmittal protocol, or over telephony networks through data port 118.” Column 8, Lines 35-50); processing (“The information selected can be transmitted from the controller/microprocessor 82, to the display panel 170 or can be recorded or stored on a smart card 210 or the microprocessor 82 and can be transmitted to a computer 200.” Column 7, Lines 50-55), by the remote computer system (200), the parameters (via 71/80) to identify at least one problem (“can detect leaks or drops in pressure and send signals to microprocessor 82 to increase the pressure sent to the mask 70 to compensate for the leaks. … can also detect the expiration gases to see if the patient is rebreathing his breath.” Column 6, Lines 25-35) that is associated with delivery of the supply of breathable air; receiving (“The controller 82 can be programmed remotely by telemetry, through transmitter receiver 87, or by wire to a port 118 to plug in a data line from a computer 200 to the controller 82.” Column 8, Lines 15-25), from the remote computer system (200), a signal to adjust the pressure level (“The sensors 71 can detect leaks or drops in pressure and send signals to microprocessor 82 to increase the pressure sent to the mask 70 to compensate for the leaks. Sensors 71 can also detect the expiration gases to see if the patient is rebreathing his breath. The microprocessor 82 is programmed to adjust valves in the mask or pressures to the mask to prevent rebreathing.” Column 6, Lines 25-35) at which the supply of breathable air is delivered to the at least one airway (via 70) of the patient (100); and adjusting (“increase the pressure” “adjust valves”), based on the signal, the pressure level at which the supply of breathable air is delivered to the at least one airway (via 70) of the patient (100).
Burton teaches the resultant effect of the remote computer system enables “The data may be transmitted to a computer 200 at a remote location such as a doctor's office or hospital for remotely monitoring the patient. The computer 200 can store data about the patient which can be presented to a health care provider to diagnose or treat the patient. The data stored about a patient can be used over long term studies and can print out progress reports about the patient. Further is a patient is taking part in a study with a group of other patients the data is readily available to be used in the data for the study.” (Column 8, Lines 35-50). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the CPAP method and apparatus of ‘830 to include the use of a remote computer system as taught by Burton to enable the patient to be treated at home wherein the patient is monitored and the data is stored offsite at the doctor’s office or hospital by the health care provider. 
With respect to all the claims each recite the features of a flow generator suitable for supply CPAP, a processing system suitable for controlling, monitoring, and communicating with a remote computer system in response to feedback specific to the patient in order to control the pressure provided to the patient. 
The limitations of Claims 98 and 109 are recited in patent claim 11.  The limitations of Claim 99 and 110 are recited in patent claim 12.  The limitations of Claim 107 and 116 are recited in patent claim 13. 
As to Claims 100 and 111, Burton teaches the pressure level is controlled to a maximum allowable pressure level (“A menu on display 170 driven by controller 82 may prompt the user to enter data for settings by use of the keyboard 173. … the control panel 110 are for comfort settings 180 in which the temperature, pressure, humidity and timing of the application of pressurized air to the patient is controlled. The comfort setting may also be stored on the data card 210 or in the controller 82, or computer 200 to provide the best comfort setting for the type of treatment individualized for the patient.” Column 7, Lines 30-40; also see: “Adjustable trigger points can be set in the controller 82 or on the control panel 170 to vary the pressures at which the patient begins to receive air either during inspiration or expiration” Column 7, Lines 60-65) that will be output while the supply of breathable air is supplied to the patient during a session. 
As to Claims 104 and 114, Burton teaches a system and method for the treatment of sleep disordered breathing (“The dual pressure gas delivery device 10 can be used for monitoring and treatment of many sleep disorders.” Column 9, Lines 15-20), whereby “there is a ramp time where the pressure is slowly increased to the desired pressure for treatment over time as the patient falls asleep” (Column 7, Lines 5-10).  This configuration effectively meets the claimed “maximum allowable pressure level is increased in response to a positive input response from the patient” as there is no fault/problem which would prevent the increased pressure.   Alternatively, the action of the parameters (via 71/80) to positively detect a problem/fault - leak- results in the action whereby detected “leaks or drops in pressure and send signals to microprocessor 82 to increase the pressure sent to the mask 70 to compensate for the leaks.”  This configuration also effectively meets the claimed “maximum allowable pressure level is increased in response to a positive input response from the patient” by the positively ascertained fault provides increased pressure. Still further, Primary Examiner notes ‘830 discloses the concepts of positive and negative feedback in Claims 14 and 15.
As to Claim 105, Burton teaches a system and method for the treatment of sleep disordered breathing (“The dual pressure gas delivery device 10 can be used for monitoring and treatment of many sleep disorders.” Column 9, Lines 15-20), whereby “the motor speed is fixed to supply a constant pressure in the high and low pressure chambers 45 and 35.” (Column 4, Lines 30-35).  In this configuration, the absence of a problem/fault encouraged the maintained action and pressure level until a problem/fault is detected. Alternatively, the action of the parameters (via 71/80) failure to identify breathing or donning of the mask maintains the pressure level - “sensor 71 on the mask or in the dual pressure gas delivery device 10 can detect when breathing into the mask begins or when mask 70 is donned by a patient to automatically turn on the power to the motor 20.” (Column 6, Lines 20-30).  This configuration also effectively meets the claimed “maximum allowable pressure level is maintained in response to a negative input response from the patient” by the lack of the sensor to identify a change in operation by breathing or donning. Still further, Primary Examiner notes ‘830 discloses the concepts of positive and negative feedback in Claims 14 and 15. 

Claims 101 and 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,463,830 in view of Burton (6,349,724), and further in view of Estes et al. (5,535,738).
As to Claims 101 and 112, ‘830 discloses an method of acclimatizing a patient to therapy of sleep-disordered breathing; yet, does not expressly disclose “preventing the pressure level at which the supply of breathable air is delivered to the patient from exceeding the maximum allowable pressure level unless at least one user provides input to increase the pressure level.”
Estes teaches a similar method and apparatus to Burton for the treatment of sleep disordered breathing (“treatment of Obstructive Sleep Apnea Syndrome (OSAS), Chronic Obstructive Pulmonary Disorder (COPD) and other respiratory disorders.” Abstract) including a lockout mechanism for preventing the exceeding of the maximum allowable pressure without user input.
Explicitly, Estes teaches “a safety circuit, preferably comprising an adjustable maximum pressure setting control 38 and an adjustable minimum pressure setting control 40 operatively connected to pressure controller 24. The safety circuit allows the manufacturer, the patient or his overseeing health care professional to selectively establish minimum and maximum system output pressures below and above which the system will not dispense pressurized gas.” (Column 10, Lines 20-30), wherein the maximum pressure “will be a pressure somewhat less than that which would result in over-inflation and perhaps rupture of the patient's lungs.” (Column 10, Lines 30-35).  As unequivocally stated by Estes, “The safety circuit functions differently than the pressure controls which determine, for instance, the CPAP prescription pressure or the IPAP and EPAP prescription pressures used in bi-level PAP therapy. That is, instead of establishing lower and upper prescription pressures to be administered during normal usage of the apparatus (subject to the influence of the PPAP circuitry 28), the maximum and minimum pressure setting controls 38 and 40 set absolute minimum and maximum fail-safe output pressure limits which are not to be exceeded. Thus, the danger of potential physical harm to the patient in the event of malfunction of other system components, e.g., the prescription pressure controls, is effectively eliminated.” (Column 10, Lines 30-45). 
Thus, the resultant effect of the “safety circuit” is the prevention of pressure levels above the upper prescription pressures and above the “adjustable maximum pressure setting control 38” without adjustment by the user to raise the “adjustable maximum pressure setting“ pressure level. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method and apparatus of ‘830 to include the use of a safety system to set the maximum pressure as taught by Estes to prevent unintentional harm to the patient, without authorization. 

Claims 102, 103, and 113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,463,830 in view of Burton (6,349,724), and further in view of Froehlich et al. (5,503,146).
As to Claim 102, 103, and 113, ‘830 discloses an method of acclimatizing a patient to therapy of sleep-disordered breathing; yet, does not expressly disclose “incrementally increasing the maximum allowable pressure level over a plurality of different treatment sessions” (Claims 102 and 113), wherein “automatically increased” (Claims 103 and 113). 
Froehlich teaches a similar method and apparatus to Burton suitable for supplying Continuous Positive Airway Pressure (CPAP) to treat sleep disordered breathing (“continuous positive airway pressure (CPAP) respiratory therapy apparatus for treatment of apnea, hypopnea and other sleep disorders, and particularly to a standby control for automatically operating an air blower in CPAP apparatus.” Abstract). 
Regarding the “incrementally increasing” and “automatically increased” limitations,  Froehlich teaches “In another known type of CPAP respiratory therapy apparatus, the pressure is automatically increased in increments from an initial low pressure in response to the sensing of snoring, hypopnea and/or apnea events. The pressure also may be gradually decreased over a period of time in the absence of such events.”  (Column 1, Lines 55-65). 
Thus, the resultant effect of the treatment protocol is based upon the amount of pressure needed to negate the snoring, hypopnea and/or apnea events, wherein over a plurality of treatment sessions the patient may necessitate more or less pressure based upon the detected presence or absence of a snoring, hypopnea and/or apnea events. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the treatment protocol of ‘830 to include the supplied pressure to be automated to increase incrementally as taught by Froehlich in order to establish patient specific and just in time treatment based upon the detection or absence of a snoring, hypopnea and/or apnea events. 

Claims 106 and 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,463,830 in view of Burton (6,349,724), and further in view of Landis et al. (2004/0065330). 
As to Claims 106 and 115, 830 discloses an method of acclimatizing a patient to therapy of sleep-disordered breathing; yet, does not expressly disclose “the maximum allowable pressure level is maintained at a first pressure level over a period of multiple days.” 
Landis teaches a similar method and apparatus to Burton suitable for supplying Continuous Positive Airway Pressure (CPAP) (Abstract), wherein the treatment protocol requires “The CPAP therapy is frequently administered for two to three days for twenty-four hours a day. The therapy improves oxygenation of the blood and reduces the work of breathing allowing the lungs to mature and grow.” (Para 0006).  In this configuration, the set pressure will be maintained thereby “allowing the lungs to mature and grow”. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the CPAP method and apparatus of ‘830 to remain at a constant pressure over a period of days as taught by Landis in order to allow “the lungs to mature and grow” through the treatment in which the therapy “improves oxygenation of the blood and reduces the work of breathing”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kayyali et al. (7,942,824) discloses an additional CPAP system suitable for the treatment of sleep disordered breathing (Abstract).  Primary Examiner explicitly notes Kayyali discloses the treatment protocol over a period of sessions/days - “The ability to wear a portable data acquisition system or device for a few days will allow the PAP or CPAP to be trained on the physiological signals that are specific to that subject. This "subject specific" information can then be used to better optimize auto-titration since it can now better detect hypopneas, apneas, etc.” (Column 30, Lines 45-50) and “training data representative of physiological signals that are specific to that subject, derived from data collected from two or more days of use of the sleep-related breathing disorder treatment system.” (Claim 1, Column 57, Lines 5-10). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785